Case 2:19-cv-00538-JCC Document 100-10 Filed 04/01/21 Page 1 of 4




       Exhibit 10
              Case 2:19-cv-00538-JCC Document 100-10 Filed 04/01/21 Page 2 of 4




 1

2

3

4

5

6                             SUPERIOR COURT OF WASHINGTON FOR
 7                                      COUNTY OF KING
 8

 9   SMITH,
                                                    No. 15-2-17623-4 SEA
10                 Plaintiff,
                                                    ORDER REINSTATING TRIAL DATE
11          vs.
                                                    CLERK’S ACTION REQUIRED
12   MTC FINANCIAL, INC, et. al.,
13                 Defendants
14

15          This order is before the Court upon the parties' joint request. On May 20, 2016,
16   this Court entered an order staying this action to allow the parties time to negotiate a
17   possible loan modification. Today the parties filed a Joint Status Report stating that the
18   parties were unable to reach an agreement and are now requesting the trial date to be
19   reinstated and a new case schedule entered. Upon consideration of the file and the
20   parties’ joint request
21          It is ORDERED that: the trial date in this case is CONTINUED to February 6,
22   2017. An amended case schedule will be provided to the parties through counsel.
23

24   DATED this 2 e rfla y of JuU^2016.
25
                                                     Hqn. Judge Timothy A. Bradshew
26

27
                                         TIMOTHY A. BRWDSHAW
28                                   JUDGE OF THE SUPERIOR COURT
                                       KING COUNTY COURTHOUSE
29                                          516 THIRD AVENUE
                                      SEATTLE, WASHINGTON 98104
       Case 2:19-cv-00538-JCC Document 100-10 Filed 04/01/21 Page 3 of 4




                     SUPERIOR COURT OF THE STATE OF WASHINGTON
                                   KING COUNTY


  SMITH                                               NO. 15-2-17623-4 SEA
  Plaintiff/Petitioner
                                                      Order Amending Case Schedule
  vs
                                                      Clerk’s Action Required
  MTC FINANCIAL INC DBA ET AL
  Defendant/Respondent



The trial date is reset, and the Court amends the case schedule as shown below:

Case Events                                                          Amended Due Date
Disclosure of Possible Primary Witnesses                                            9/6/2016
Disclosure of Possible Additional Witnesses                                       10/17/2016
Change of Trial Date                                                              10/31/2016
Filing Jury Demand                                                                10/31/2016
Discovery Cutoff                                                                  12/19/2016
Deadline for Engaging in Alternative Dispute                                        1/9/2017
Resolution
Exchange of Witness & Exhibit Lists &                                              1/16/2017
Documentary Exhibits
Deadline to file Joint Confirmation of Trial                                       1/16/2017
Readiness
Advise Court on Settlement                                                         1/17/2017
Inspect Exhibits                                                                   1/23/2017
Deadline for hearing Dispositive Pretrial Motions                                  1/23/2017
Joint Statement of Evidence                                                        1/30/2017
        Case 2:19-cv-00538-JCC Document 100-10 Filed 04/01/21 Page 4 of 4




Trial Brief                                                                    1/30/2017
Jury Instructions                                                              1/30/2017
Proposed Findings of Fact & Conclusions of                                     1/30/2017
Law
Use of Discovery/Depositions at Trial                                          1/30/2017
Trial                                                                           2/ 6/2017
Pursuant to King County Local Rules, IT IS ORDERED that the parties shall comply with the
schedule listed above. Penalties, including but not limited to sanctions set forth in the King County
Local Rules, may be imposed for failure to comply.

Dated :       n /2 -z - j   c   c?


                                        Honorable Judge Timothy Bradshaw
